UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) √ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ⁫ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number: 0-52577 FUTUREFUEL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3340900 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 8235 Forsyth Blvd., Suite 400 St. Louis, Missouri63105 (Address of Principal Executive Offices) (314) 854-8520 (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√No⁫ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes⁫No√ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of November5, 2010: 39,973,849 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes⁫No⁫ Indicate by check mark whether the registrant is a large accelerate filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer⁫ Accelerated filer√ Non-accelerated filer⁫ (do not check if a smaller reporting company) Smaller reporting company⁫ 1 PART I FINANCIAL INFORMATION Item 1. Financial Statements. The following sets forth our unaudited consolidated balance sheet as at September30, 2010, our audited consolidated balance sheet as at December31, 2009, our unaudited consolidated statements of operations and comprehensive income for the three- and nine-month periods ended September30, 2010 and September30, 2009, and our consolidated statements of cash flows for the nine-month periods ended September30, 2010 and September30, 2009. FutureFuel Corp. Consolidated Balance Sheets As at September30, 2010 and December31, 2009 (Dollars in thousands) (Unaudited) September 30, December31, 2009 Assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $- Inventory Income taxes receivable Prepaid expenses Prepaid expenses – related parties - 23 Marketable and auction rate securities Other current assets Total current assets Property, plant and equipment, net Intangible assets Other assets Total noncurrent assets Total Assets $ $ Liabilities and Stockholders’ Equity Accounts payable $ $ Accounts payable - related parties Current deferred income tax liability Deferred revenue – short term - Accrued expenses and other current liabilities Accrued expenses and other current liabilities - related parties 22 67 Total current liabilities Deferred revenue – long term Contingent liability - Other noncurrent liabilities Noncurrent deferred income tax liability Total noncurrent liabilities Total Liabilities Commitments and contingencies Preferred stock, $0.0001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 75,000,000 shares authorized, 39,973,849 and 28,190,300 shares issued and outstanding as of September30, 2010 and December31, 2009, respectively 4 3 Accumulated other comprehensive income 38 Additional paid in capital Retained earnings Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 2 FutureFuel Corp. Consolidated Statements of Operations and Comprehensive Income For the Three Months Ended September30, 2010 and 2009 (Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended September30, Revenues $ $ Cost of goods sold Cost of goods sold – related parties Distribution Distribution – related parties - Gross profit Selling, general and administrative expenses Compensation expense Other expense Related party expense 35 43 Research and development expenses Income from operations Investment income 36 Interest expense (8
